                 Case
                 Case2:20-mj-00318-DJA
                      2:20-mj-00318-DJA Document
                                        Document11
                                                 5 Filed
                                                   Filed04/29/20
                                                         04/29/20 Page
                                                                  Page11of
                                                                         of55



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702.388.6336
 5   Kimberly.Frayn@usdoj.gov
     Attorneys for the United States
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                           Case No.: 2:20-mj-318-DJA

 9                   Plaintiff,                          Stipulation to Extend Deadlines to
                                                         Conduct Preliminary Hearing and
10          v.                                           File Indictment (First Request)

11   JOSUE GARCIA-RODRIGUEZ,
     aka JUAN PABLO MUNGIA-GARCIA,
12   aka JOSUE GARCIA CHAPO,

13                   Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

17   Attorney, counsel for the United States of America, and Nisha Brooks-Whittington,

18   Assistant Federal Public Defender, counsel for Defendant JOSUE GARCIA-

19   RODRIGUEZ, also known as Juan Pablo Mungia-Garcia, and Josue Garcia Chapo

20   (“Garcia” or “defendant”), that the Court schedule the preliminary hearing in this case for

21   no earlier than 90 days from the date of the filing of this stipulation. This request requires

22   that the Court extend two deadlines: (1) that a preliminary hearing be conducted within 14

23   days of a detained defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an

24
                  Case
                  Case2:20-mj-00318-DJA
                       2:20-mj-00318-DJA Document
                                         Document11
                                                  5 Filed
                                                    Filed04/29/20
                                                          04/29/20 Page
                                                                   Page22of
                                                                          of55



1    information or indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C.

2    § 3161(b).

3            This stipulation is entered into for the following reasons:

4            1.       The United States Attorney’s Office has developed an early disposition

5    program for immigration cases, authorized by the Attorney General pursuant to the

6    PROTECT ACT of 2003, Pub. L. 108-21.

7            2.       The early disposition program for immigration cases is designed to: (1) reduce

8    the number of hearings required in order to dispose of a criminal case; (2) avoid having

9    more cases added to the court’s trial calendar, while still discharging the government’s duty

10   to prosecute federal crimes; (3) reduce the amount of time between complaint and

11   sentencing; and (4) avoid adding significant time to the grand jury calendar to seek

12   indictments in immigration cases, which in turn reduces court costs.

13           3.       The government has made a plea offer in this case that requires defendant to

14   waive specific rights and hearings in exchange for “fast-track” downward departure under

15   USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is

16   indicted and before a preliminary hearing is held.

17           4.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

18   preliminary hearing within a reasonable time, but no later than 14 days after the initial

19   appearance if the defendant is in custody . . . .”

20           5.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

21   showing of good cause—taking into account the public interest in the prompt disposition of

22   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

23   times . . . .”

24


                                                     2
                 Case
                 Case2:20-mj-00318-DJA
                      2:20-mj-00318-DJA Document
                                        Document11
                                                 5 Filed
                                                   Filed04/29/20
                                                         04/29/20 Page
                                                                  Page33of
                                                                         of55



1           6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

2    information or indictment charging an individual with the commission of an offense shall be

3    filed within thirty days from the date on which such individual was arrested or served with a

4    summons in connection with such charges.”

5           7.       Defendant needs additional time to review the discovery and investigate

6    potential defenses to make an informed decision as to how to proceed, including whether to

7    accept the fast-track plea agreement.

8           8.       Accordingly, the parties jointly request that the Court schedule the

9    preliminary hearing in this case no sooner than 90 days from today’s date.

10          9.       Defendant is in custody and agrees to the extension of the 14-day deadline

11   imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

12   § 3161(b), provided that the information or indictment is filed on or before the date ordered

13   pursuant to this stipulation .

14          10.      The parties agree to the extension of that deadline.

15          11.      This extension supports the public interest in the prompt disposition of

16   criminal cases by permitting defendant to consider entering into a plea agreement under the

17   United States Attorney’s Office’s fast-track program for § 1326 defendants.

18          12.      Accordingly, the additional time requested by this stipulation is allowed

19   under Federal Rule of Criminal Procedure 5.1(d).

20          13.      In addition, the parties stipulate and agree that the time between today and

21   the scheduled preliminary hearing is excludable in computing the time within which the

22   defendant must be indicted and the trial herein must commence pursuant to the Speedy

23   Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

24   § 3161(h)(7)(B)(i) and (iv).


                                                     3
              Case
              Case2:20-mj-00318-DJA
                   2:20-mj-00318-DJA Document
                                     Document11
                                              5 Filed
                                                Filed04/29/20
                                                      04/29/20 Page
                                                               Page44of
                                                                      of55



1           14.    This is the first request for an extension of the deadlines by which to conduct

2    the preliminary hearing and to file an indictment.

3           DATED this 29th day of April, 2020.

4                                               Respectfully submitted,

5                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
6
      /s/Nisha Brooks-Whittington               /s/Kimberly M. Frayn
7     NISHA BROOKS_WHITTINGTON                  KIMBERLY M. FRAYN
      Assistant Federal Public Defender         Assistant United States Attorney
8     Counsel for Defendant
      Josue Garcia-Rodriguez
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   4
                 Case
                 Case2:20-mj-00318-DJA
                      2:20-mj-00318-DJA Document
                                        Document11
                                                 5 Filed
                                                   Filed04/29/20
                                                         04/29/20 Page
                                                                  Page55of
                                                                         of55



1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No.: 2:20-mj-318-DJA

4                    Plaintiff,                        [Proposed] Order on Stipulation to
                                                       Extend Deadlines to Conduct
5           v.                                         Preliminary Hearing and
                                                       File Indictment
6    JOSUE GARCIA-RODRIGUEZ,
     aka JUAN PABLO MUNGIA-GARCIA,
7    aka JOSUE GARCIA CHAPO,

8                    Defendant.

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served; the time requested by this stipulation being excludable in computing

12   the time within which the defendant must be indicted and the trial herein must commence

13   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

14   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

15          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

16   on May 12, 2020 at the hour of 4:00 p.m., be vacated and continued to ___________ at the
                                                                           August 3, 2020,

17   hour
     at theofhour
              _______.
                  of 4:00 p.m.

18         DATED
          DATED:  this29,
                 April ___2020
                           day of April, 2020.

19

20                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24


                                                   5
